Citation Nr: 1039872	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-39 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.P.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served in the Army National Guard (ARNG) with a 
period of active duty training (ADT) from September 15, 1987 to 
December 18, 1987, and a period of active duty for training 
(ACDUTRA) in July 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied a claim for service connection for "a 
nervous condition, claimed as bipolar manic depression and/or 
schizophrenia affect."  

The Board has determined that the issue is more accurately 
characterized as a claim of service connection for all diagnosed 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

In October 2007, the appellant was afforded a videoconference 
hearing before the undersigned Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct that hearing 
and to render a determination in this claim.  38 U.S.C.A. 
§ 7102(b).

In December 2007, the Board remanded this case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
evidentiary development. 

The Board notes that, in February 2010, the appellant contacted 
the RO with an ambiguous request for a hearing at a veterans 
service office.  This request was made after certification of the 
case to the Board.  VA regulations provide that a claimant has 
the right to "a hearing" on appeal.  See 38 C.F.R. § 20.700(a).  
The appellant has had a hearing before the Board, who is the 
final trier of fact in this case.  As such, the appellant has 
already been afforded his hearing and the Board will proceed with 
a decision in this case.  There is no basis to remand this case 
once again on this basis.


FINDING OF FACT

The appellant's acquired psychiatric disorders, primarily 
diagnosed as bipolar disease, first manifested in 1989 and are 
not shown to have been aggravated by any event during ACDUTRA in 
July 1997.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.203, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for an acquired 
psychiatric disorder.  Notably, the appellant has provided very 
little argument or detail in pursuing his appeal.  The only 
relevant statements regarding his service connection theories 
come from his October 2007 testimony before the Board.

At his October 2007 hearing, the appellant reported ARNG service 
which included a period of ADT in 1987 for basic training and 
advanced individual training (AIT).  The appellant has not 
alleged that this period of ADT has any bearing on his service 
connection claim.  See Transcript of Appellant's October 2007 
Board Hearing, p. 4.

In pertinent part, the appellant reported being called up for 
duty with the ARNG from February to July 1992.  The appellant 
alleges that he served in Kuwait with Detachment One of the 2nd 
and 156th Mechanized Unit.  His duties included border 
protection.  The appellant reports that his friend died in his 
arms, apparently as a result of combat with the enemy.  However, 
the details of this alleged event are not clear.  See Transcript 
of Appellant's October 2007 Board Hearing, p. 6.

The appellant alleged the onset of psychiatric problems during a 
period of ACDUTRA in July 1997, wherein he first experienced 
symptoms such as crying spells and hallucinations.  The appellant 
recalled being hospitalized for approximately 4 hours, and then 
being sent home.  He was medically discharged.  The appellant 
recalled that a military examiner stated that his bipolar manic 
episodes had been acquired during the military.  He further 
recalled informing military physicians that his problems may be 
related to events in Kuwait, which included an incident where his 
friend died in his arms.  The appellant adamantly denied 
psychiatric problems prior to 1997.  In fact, the appellant 
reported that, prior to 1997, he had not even taken an aspirin.

In summary, the appellant generally alleges the onset of an 
acquired psychiatric disorder during a period of ACDUTRA in July 
1997.  Alternatively, the appellant claims that his acquired 
psychiatric disorder stems from an alleged period of active duty 
service from February to July 1992, wherein he was stationed in 
the Persian Gulf.

Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000).  The term "veteran" means a person who served in 
the active military, naval, or air service and who was discharged 
or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes full-
time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. 
§ 101(21).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty or period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) 
and (24); 38 C.F.R. § 3.6(a) and (d)(2006).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by Reserves 
for training purposes.  38 C.F.R. § 3.6(c)(1) (2006).

With respect members of the ARNG, ACDUTRA means full-time duty 
under section 316, 502, 503, 505 of title 32, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  
INACDUTRA includes duty (other than full-time duty) performed by 
a member of the National Guard of any State, under 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) 
who, when authorized or required by competent authority, assumes 
an obligation to perform ACDUTRA or INACDUTRA for training; and 
(2) who is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly from 
such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.

A service department finding that an injury occurred in the line 
of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by the 
VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 
20, 28 (1993).

Service connection may be established for a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury or disease, 
contracted in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic 
diseases, such as psychoses, if manifest to a compensable degree 
within one year after discharge from service.  See 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the claimant must be a veteran with 90 days 
of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The presumption of soundness under 38 U.S.C.A. § 1111 does not 
apply when a claimant, veteran or otherwise, has not been 
examined contemporaneous to entering a period of ACDUTRA.  Smith 
v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption 
pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the 
presumption of aggravation under 38 U.S.C.A. § 1153 do not apply 
to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 
22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of 
ACDUTRA, there must be some evidence that the appellant became 
disabled as a result of a disease or injury incurred or 
aggravated in the line of duty during the period of ACDUTRA.  
Smith, 24 Vet. App. at 47.  In the absence of such evidence, the 
period of ACDUTRA would not qualify as "active military, naval, 
or air service," and the appellant would not qualify as a 
"veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting 
condition during ACDUTRA, the claimant must provide direct 
evidence both that a worsening of the condition occurred during 
the period of ACDUTRA and that the worsening was caused by the 
period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record as 
every item of evidence does not have the same probative value.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service personnel records (SPRs) document that the appellant 
enlisted in the ARNG in June 1987, and had a period of ADT from 
September 15, 1987 to December 18, 1987.  The appellant does not 
contend, and it is not shown, that he manifested any psychiatric 
symptoms during this brief period of ADT.  The available service 
treatment records (STRs) provide no evidence whatsoever that an 
acquired psychiatric was present or indicated.

Overall, the appellant's STRs provide strong probative evidence 
against this claim, failing to reflect lay or medical evidence 
that an acquired psychiatric disorder was incurred in or 
aggravated by the period of ADT from September 15, 1987 to 
December 18, 1987.

The available medical records do not reveal that the appellant 
manifested a psychosis to a compensable degree within one year of 
his discharge from ADT on December 18, 1987.  Additionally, the 
appellant has not described manifesting psychiatric symptoms 
within this time period.  Thus, there is no lay or medical 
evidence which would allow application of the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 to the period of ADT 
in 1987.

Notably, the SPRs show that the appellant received a general 
discharge from the ARNG on December 15, 1988 as a result of being 
absent without leave (AWOL).  NGB Form 22 indicates that 
recoupment of the appellant's enlistment bonus was required, and 
that the appellant was assigned to the U.S. Army Reserves Control 
Group (Reinforcement) for the remainder of his statutory 
obligation.

SPRs further show that, for the year 1992, the appellant was 
listed as being within the USAR Control Group.  The appellant did 
not attend any assemblies or earn any creditable service for 
retired pay.  There is no service department finding that the 
appellant had a period of active duty service from February 1992 
to July 1992 as claimed.  

In short, the appellant's SPRs clearly document that he was 
discharged from the ARNG in 1988 and had no further service until 
a reenlistment in 1997.

As noted above, the appellant has alleged Kuwait service with the 
ARNG from February to July 1992.  As shown above, there are 
actual affirmative service department records documenting that 
the appellant was not serving with the ARNG in 1992 as claimed.  
Thus, the appellant has not met his burden of establishing 
service in 1992.  See Holmes v. Brown, 10 Vet. App. 38, 40 
(1997), citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) 
(holding that, before applying for benefits, a claimant must 
demonstrate qualifying service by a preponderance of evidence).  
Any allegation pertaining to events while serving in Kuwait in 
1992, therefore, have no bearing on this claim.  The Board must 
find that these records have more probative value than the 
Veteran's current recollections. 

The STRs next reflect that the appellant underwent an Army 
enlistment examination in May 1996.  At that time, the appellant 
denied any history of psychiatric symptoms or ever having been 
treated for a mental condition.  The appellant reported having 
been honorably discharged from service in December 1988 on a 
"Non Medical" basis.  Examination reflected a normal 
psychiatric status, providing evidence against this claim.

The SPRs next document that the appellant enlisted in the ARNG in 
February 1997.  On April 13, 1997, the appellant signed an Annual 
Medical Certificate denying any current medical problems or that 
he was taking any medications.  The appellant was screened as 
fully fit.

The appellant was ordered to a period of ACDUTRA on July 12, 
1997.  On July 17, 1997, the appellant underwent psychiatric 
evaluation per recommendation of his command, who noted that the 
appellant was having difficulty in the field environment.  At 
that time, the appellant reported being treated at St. Mary's 
Mental Health Center for bipolar disorder with Lithium Carbonate 
300 mg twice daily, Haldol 10 mg twice daily and Cogentin twice 
daily.  The appellant had stopped taking his medications two 
weeks prior to his ACDUTRA and had done well until the last week 
when he became increasingly depressed with decreased energy and 
difficulty with sleeping.  The appellant stated that, in the 
past, he had difficulty with manic episodes and depressive 
episodes.  

Following mental status examination, the appellant was diagnosed 
with bipolar disorder, existing prior to service (EPTS).

A July 17, 1997 statement of medical examination (DA Form 2173) 
included the following recorded statement of the appellant:

SOLDIER STATED HE IS A MANIC DEPRESSIVE AND THAT HE 
HAS TO TAKE CERTAIN MEDCATION TO MAINTAIN HIS 
STABILITY.  SOLDIER DID NOT TELL THIS TO ANYONE WITHIN 
HIS CHAIN OF COMMAND, AND NOT HAVING BROUGHT ANY OF 
HIS THREE REGULAR PRESCRIPTIONS.  FELL INTO A STATE OF 
UNCONTROLLABLE DEPRESSION.  HE WAS THEN TAKEN TO 
BAYNES JONES COMMUNITY HOSPITAL FOR FURTHER 
OBSERVATION.

A September 2, 1997 Report of Investigation, Line of Duty Report 
(DD Form 261) indicated that the appellant was brought out of the 
field due to severe depression.  The appellant reported being a 
manic depressive treated with Lithium, Haldol and Cogentin, and 
having been a prior patient at St. Mary's Medical Center.  The 
appellant had not taken his medications for the past three weeks, 
and did not bring them with him.  The appellant was sent from the 
field to the hospital, wherein he was diagnosed with bipolar I 
disease.  The finding was that the appellant's condition existed 
prior to service (EPTS) and was "Not In Line of Duty-Not Due to 
Own Misconduct."

A September 23, 1997 letter from the ARNG commanding officer 
determined that the appellant was mentally incapable of 
performing his duties, having a past history of being diagnosed 
with bipolar I disorder in 1989 and receiving treatment on 
numerous occasions at St. Mary's Mental Health Clinic.  The 
appellant required Lithium, Haldol and Cogentin to remain in a 
stable state of mind.  It was noted that the appellant did not 
report this disorder at any time.  The appellant had attended 
annual training without his medications, and went into a state of 
depression due to lack of medication.  It was noted that the 
appellant was previously discharged in 1989 as a result of being 
AWOL.

A September 24, 1997 Medical Duty Review Board Proceedings Report 
separated the appellant from service as a result of bipolar 
disorder.  

Overall, the appellant's STRs for the period of ACDUTRA in July 
1997 provide strong evidence against this claim as it reflects 
lay and medical evidence of preexisting bipolar disease 
temporarily exacerbated due to appellant's failure to take his 
medications.  

Notably, the appellant was not provided a physical examination 
contemporaneous in time to his entrance into ACDUTRA in July 
1997.  Thus, the presumption of soundness under 38 U.S.C.A. 
§ 1111 does not apply.  Smith, 24 Vet. App. at 45.

The Board finds conflicting statements from the appellant as to 
whether he manifested an acquired psychiatric disorder prior to 
his period of ACDUTRA in July 1997.  The Veteran is clearly 
competent to describe his history of psychiatric symptoms and 
treatment, or lack thereof, prior to his period of ACDUTRA in 
July 1997.  

On the one hand, the appellant testified under oath that an 
acquired psychiatric disorder did not manifest prior to the 
period of ACDUTRA in July 1997.  This history is consistent with 
his denial of any psychiatric problems or treatment on a May 1996 
Army enlistment examination and a brief Annual Medical 
Certificate in April 1997.  

On the other hand, in July 1997, the appellant provided 
information to military examiners regarding a history of manic 
episodes and depressive episodes, he identified by name a 
facility that had treated him for bipolar disease, and he named 
the prescriptions he had been taking for bipolar disease which 
included the exact dosages prescribed. 

Quite clearly, all of these statements cannot be true.

The Board notes that the competency of evidence differs from 
weight and credibility.  Competency is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while credibility is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

On review of the entire evidentiary record, the Board finds that 
the credible lay and medical evidence establishes that the 
appellant manifested bipolar I disease prior to his entrance into 
ACDUTRA in July 1997.  In so finding, the Board assigns great 
probative value and reliability to the statements made by the 
appellant to the military examiners in July 1997.  These 
statements were made while the events were fresh in the 
appellant's memory and contained very specific information 
regarding his diagnosis, treatment provider and prescriptions for 
bipolar disease.  Furthermore, the statements bear the indicia of 
reliability as they were made in the context of seeking 
appropriate medical treatment and diagnosis.  See Lilly's An 
Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rational that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  See generally Rucker, 10 Vet. App. at 73 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Comparatively, the appellant's current testimony of ACDUTRA onset 
of psychiatric symptoms is not persuasive and holds very little 
probative value.  In this respect, it seems highly unlikely that 
the appellant could have fabricated such specific information to 
military examiners during his ACDUTRA period.  Additionally, the 
diametrically opposed statements by the appellant impeach his 
overall credibility as a witness.

Based on the accepted factual history, the record also contains 
competent medical evidence that the appellant entered his period 
of ACDUTRA in July 1997 with a preexisting bipolar I disorder.  
In this respect, based upon examination and history provided by 
the appellant, a military examiner diagnosed the appellant with 
bipolar disease which preexisted service  See Harris v. West, 203 
F.3d 1347 (Fed.Cir. 2000) (contemporaneous medical evidence is 
not required for a competent medical opinion, and all that is 
required is for the medical examiner to use medically accepted 
and accurate evidence bearing on whether the service member was 
suffering from the disease or injury in question prior to 
induction).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay person is competent to report a contemporaneous 
diagnosis by a medical professional and describe symptoms which 
support a later diagnosis by a medical professional).

The Board next finds that there is no competent evidence that the 
appellant's bipolar disorder was aggravated by any event during 
his July 1997 ACDUTRA service.  The medical evaluation in service 
indicated that the appellant suffered an exacerbation of 
psychiatric symptoms through his own noncompliance, namely 
failing to take his medications.  Thus, the event which 
precipitated an exacerbation involved the conduct, or lack 
thereof, of the appellant himself.  

Furthermore, there is no persuasive lay or medical evidence that 
the appellant's bipolar disease was aggravated beyond the normal 
progress of the disorder.  Notably, the appellant was interviewed 
and sent to a community hospital for further evaluation.  The 
appellant himself describes being hospitalized for 4 hours and 
then being sent home.  

Thereafter, the appellant's medical records reflect his numerous 
inpatient admissions due to exacerbations of psychiatric 
symptoms.  Many of these records reflect that the appellant's 
exacerbations resulted from his noncompliance with medications.  
The diagnoses included bipolar disorder, depression not otherwise 
specified (NOS), bipolar type schizoaffective disorder, and 
personality disorder NOS.  None of these record include any 
opinion that the appellant's psychiatric disorder(s) were 
aggravated during his ACDUTRA period in July 1997.

As held by the Court, temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, 
the appellant has failed meet the evidentiary burden that his 
bipolar disease was both (1) worsened during his July 1997 
ACDUTRA and (2) that such worsening was caused by this period of 
ACDUTRA.  Accordingly, the claim must be denied.

Finally, the Board has also considered the appellant's statements 
asserting a nexus between his currently-diagnosed acquired 
psychiatric disorders and active duty service.  As indicated 
above, the appellant's statements regarding the onset and course 
of his acquired psychiatric disorders are inconsistent and 
unreliable.  The Board finds greater probative value in the 
determination of military examiner's that the appellant's bipolar 
disease preexisted service and was not incurred in line of duty 
as they possess greater expertise and training to speak to the 
issue at hand. 

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for an acquired psychiatric disorder.  There is no 
reasonable doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b).  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
addition, the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A pre-adjudicatory RO letter dated July 2002 substantially 
complies with the VCAA notice content requirements.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  At that time, the appellant had already 
established himself as a "veteran" for the period of ADT in 
1987.

The appellant later clarified that his claim alleged the 
incurrence of an acquired psychiatric disorder in either a period 
of active duty in 1992 and/or a period of ACDUTRA in 1997.  The 
appellant was sent VCAA letters dated July 2002, November 2004, 
March 2006, and October 2006.

The March 2006 RO letter provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish effective dates, thus satisfying the 
Dingess requirements. 

The October 2006 RO letter informed the appellant of the evidence 
required to establish veteran status for his active and ACDUTRA 
service, thus satisfying the notice requirements for an issue of 
veteran status raised during the appellate process.

In September 2009, the RO readjudicated the claim in a 
supplemental statement of the case (SSOC) which cured any timing 
deficiencies with respect to deficient VCAA notice.  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SSOC, is sufficient to cure a timing defect).

In this case, the appellant reported to the RO in December 2002 
that he had no STRs in his possession.  At his hearing in October 
2007, the appellant indicated that he had no SPRs in his 
possession either, and that all of his records should be 
associated with his military records.  Overall, the appellant is 
shown to have had a meaningful opportunity to participate in the 
development of his claim, has been provided content complying 
VCAA notice, and the notice timing deficiencies have been cured.  
Thus, the Board finds that no prejudicial error accrues to the 
appellant in proceeding to adjudicate the claim at this time.  
See Shinseki v. Sander, S. Ct. 1696 (April 21, 2009)

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of STRs records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

In this case, the RO has obtained the appellant's STRs.  Notably, 
the RO attempted to obtain clinical records from directly from 
the Baynes-Jones Army Community Hospital, but that facility 
informed the RO in May 2007 that records did not exist.  The RO 
also made extensive efforts to obtain the appellant's STRs and 
SPRs from the ARNG, and received an extensive amount of 
documentation in August 2009 which included ARNG STRs and SPRs.  
Furthermore, the RO has obtained private and VA clinical records 
as well as legal and medical documents associated with the 
appellant's application for disability benefits with the Social 
Security Administration.  The Board is not aware of any 
additional and available records necessary to decide the claim.

In a claim for compensation, VA has a duty to obtain medical 
examination or opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In this case, the appellant is 
asserting disability related to a period of ACDUTRA in July 1997.  
Thus, the standard of review comes under 38 U.S.C.A. § 101(24).  
The Board has specifically found that the appellant's bipolar 
disease preexisted in a period of ACDUTRA in July 1997.  As such, 
the appellant has the burden of establishing that his bipolar 
disease was both (1) worsened during his July 1997 ACDUTRA and 
(2) that such worsening was caused by this period of ACDUTRA.  
Based upon the Board's factual findings, there is sufficient lay 
and medical evidence of record to decide this case.  The records 
of this case provide overwhelming evidence against the Veteran's 
central claim, including prior statements from the Veteran 
himself. 

Overall, the Board finds that the evidence of record is 
sufficient to decide the claim, and that there is no reasonable 
possibility that any further assistance would aid in 
substantiating this claim.  Significantly, neither the appellant 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


